Citation Nr: 1422747	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to May 1, 2009, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 100 percent disabling.  The Veteran appealed the effective date of the award, May 1, 2009.  


FINDING OF FACT

On May 1, 2009, the Veteran filed an original claim of entitlement to service connection for PTSD; no communications were received by VA prior to that time that may be construed as a formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record, (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For effective date claims, such as herein, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Laws and Regulations

38 U.S.C.A. § 5110(a)  provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for direct service connection claims received more than one year after separation from service, the effective date of an award of direct service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Likewise, with regard to applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2)  provides that the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  

With regard to informal claims, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 200-01 (1992).  "Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a)  (2012). " The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Earlier Effective Date for an Award of Service Connection for PTSD

The Veteran contends that the award of service connection for PTSD should be made effective in November 1971, the date following the day of his separation from active duty.  He asserts that he first sought advice on how to deal with the emotional reactions he was having as a result of his Vietnam War experiences from a VA representative in Hawaii three times between January and April 1972.  On each occasion he was told that such emotional reactions were normal and, essentially, that he was lucky to have come home intact.  He states that the effective date of the award should be adjusted because he did not seek help directly as a result of negligence on the part of a VA representative.  

The Records shows that on May 1, 2009, the Veteran filed an original claim for service connection for PTSD.  Prior to this date, in 1972, the record shows that he had filed claims for dental benefits and for education benefits.  No claim of service connection was made prior to May 1, 2009.  Service connection for PTSD was awarded by rating decision of the RO dated in September 2009.  That rating decision assigned an effective date of May 1, 2009.  

As noted above, in the case of direct service connection claims the law provides that for claims received more than one year after separation from service, the effective date of an award of direct service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In this case, the Veteran separated from service in November 1971, and the date of receipt of the claim was May 1, 2009, more than one year after separation.  While the Veteran contends that he spoke with a VA representative in early 1972, less than one year after separation from service, there is no evidence that he sought service connection for PTSD or any other medical disability at that time.  The record does show that he submitted claims for other VA benefits, specifically dental and education.  Thus it is shown that the Veteran demonstrated that he understood the procedure for filing a claim for VA benefits, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In addition, it is noted that, in the absence of clear evidence to the contrary, the law presumes the regularity of the government's administrative processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The United States Court of Appeals for Veterans Claims (Court) has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  While the Board does not specifically doubt the Veteran's statement that he spoke to a VA representative regarding his "emotional reactions," these statements are not sufficient to rebut the presumption of administrative regularity.  Thus, it follows that, had the Veteran actually applied for VA compensation benefits that included a claim of service connection for PTSD, such claim would have been processed at that time.  Therefore, the Board concludes that the earliest effective date of service connection for PTSD is May 1, 2009, the date of receipt of the claim.  

The Board has considered whether an informal claim was filed prior to May 1, 2009.  In that regard, prior to the filing of his claim in May 2009, the Board acknowledges that the claims file included VA treatment records dated from 2001 to 2009, which included documented complaints of PTSD in February 2009.  As noted above, however, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell, 20 Vet. App. at 501.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  Therefore, the mere existence of VA treatment records noting PTSD in the claims file, in and of itself, did not constitute an informal claim for service connection.  The record does not show correspondence received from the Veteran prior to the May 1, 2009, claim for service connection, VA Form 21-526.  Therefore, the Board finds that there was no informal claim for service connection filed prior to the Veteran's May 1, 2009 claim.  As such, the earliest effective date for an application of service connection is the date of claim, May 1, 2009.  See 38 C.F.R. § 3.400(q)(2) (2013).  

In summary, as the preponderance of the evidence is against the claim for entitlement to an effective date prior to May 1, 2009, for the grant of service connection for PTSD, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b). 

						(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to May 1, 2009, for the grant of service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


